Citation Nr: 1236886	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had honorable service from January 1979 to January 1983.  He also had a period of service from January 1983 to October 1984 from which he was discharged under other than honorable conditions.  This period of service has been deemed a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in St. Paul, Minnesota that denied the Veteran's claim for service connection for an acquired psychiatric disorder (claimed as bipolar disorder).

In August 2007, an in-person hearing was held with a decision review officer (DRO), a transcript of which hearing has been associated with the claims file.

In December 2009, March 2011, and February 2012, the Board remanded this matter for further development, which was completed.  The case has been returned to the Board for appellate consideration.  


FINDING OF FACT

The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed psychiatric disorder and military service. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board has remanded this matter on several occasions.  In December 2009, the Board instructed the RO to obtain the Veteran's VA treatment records and private treatment records from Dr. D.B. and the Center for Family Resources, provide the Veteran with an examination to determine the etiology of his disorder, and to readjudicate the claim.  Subsequently, the Veteran's VA treatment records and records from Dr. D.B. were obtained, he was provided an examination in October 2010, and his claim was readjudicated in a January 2011 Supplemental Statement of the Case (SSOC).  As to the records from the Center for Family Resources, in its March 2011 remand, the Board noted that the facility name had changed to the Lee Carlson Center for Mental Health and Well-Being and a new address was associated with it.  Accordingly, the Board again remanded the Veteran's claim to obtain those outstanding records and to adjudicate the claim.  Pursuant to the Board's March 2011 remand directive, the RO sent a request to the Veteran in March 2011 for an updated Form 21-4142 for authorization and consent so that all outstanding records could be requested from the Lee Carlson Center for Mental Health and Well-Being.  Because no response was received from the Veteran, the RO readjudicated the Veteran's claim in a May 2011 SSOC and this matter was re-certified to the Board June 2011.  Subsequently, in June 2011, the Veteran submitted to the RO the requested Form 21-4142, which had been forwarded to the Board.  Therefore, the Board remanded this matter once again in February 2012 for the RO to request copies of any outstanding private treatment records from the Lee Carlson Center for Mental Health and Well-Being and to readjudicate the claim.  Subsequently, outstanding records from the Lee Carlson Center for Mental Health and Well-Being were associated with the claims folder and the claim was readjudicated in a June 2012 SSOC.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Duties to Notify and Assist

In correspondence dated in October 2006, prior to the January 2007 rating decision, and in January 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both the October 2006 and January 2010 letters also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to the issue decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  
As the Board will discuss in detail in its analysis below, the Veteran was provided a VA examination in October 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate interview examination, and rendered an  appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran alleges that his disorder had its onset during his active service between 1979 and 1983.  He alleges that he began experiencing insomnia, sleepwalking, anxiety, and racing thoughts during his first period of active service, between January 1979 and January 1983, and that he self-medicated with alcohol (and later, during his second period of service, with drugs).  See DRO Hearing Transcript at 5-8; see also Notice of Disagreement, January 2007.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In this case, the record shows various diagnoses of psychiatric disorders.  A March 2006 private treatment record prepared by Dr. V.V. reflects that the Veteran was diagnosed with bipolar disorder.  However, most recently, in an October 2010 VA examination report, the VA examiner noted a diagnosis of a mood disorder, not otherwise specified.  The examiner questioned the validity of the Veteran's diagnosis of bipolar disorder as he did not describe symptoms clear manic symptoms and had not taken mood-stabilizer medication in some time.  In any case, the Veteran clearly has a current psychiatric disorder. 

As to Veteran's military service, the Board notes that his service treatment records are negative for any diagnosis or finding of an acquired psychiatric disorder.  However, the Veteran essentially contends that that his psychiatric disorder was manifested by insomnia, sleepwalking, anxiety, and racing thoughts during his first period of active service, and that he self-medicated with alcohol.  In this regard, a November 25, 1981, Report of Medical History reflects that the Veteran checked the boxes indicating that he had experienced "frequent trouble sleeping" and "nervous trouble," but the Board notes that the Veteran subsequently crossed off the latter of the two and initialed it (indicating that the report of nervous trouble was in error).  A June 1982 Report of Medical History reflects that the Veteran checked the box indicating that he had continued to experience "frequent trouble sleeping," and the examining physician recorded a notation that the Veteran had a history of insomnia with shift changes. 

At the DRO hearing, the Veteran testified that around the time he was experiencing insomnia, he also "felt down a lot" but "wrote it off" as being due to working long hours and job stresses.  See Hearing Transcript at 5.  He testified that he only had two to three hours of sleep per night, and that he began to self-medicate with beer, which routine increased from a few beers a day to a case a day, and that when the alcohol "stopped working," he switched to drug use.  See id. at 5-6.  Prior to his discharge and while receiving inpatient detoxification and rehabilitation treatment, a December 1983 service treatment record reflects that the Veteran reported feeling dissatisfied with his situation and having difficulty relaxing.  

In short, there are contemporaneous findings of insomnia in service, and the Veteran has contended that this insomnia, as well as other symptoms such as anxiety, sleep-walking, and racing thoughts were also present, and he believes that these symptoms represented the onset of a chronic psychiatric disorder.

The Board notes that there are two professional opinions addressing whether the Veteran's psychiatric disorder had its onset/symptoms manifested during service.  In a March 2007 letter, P.K, M.A.L.P. indicated that based on a history provided by the Veteran of his struggles with chemical dependence and multiple failed treatments during service there was a possibility that he had an underlying mental illness that was not diagnosed.  On the other hand, the October 2010 VA examiner concluded that it was less likely than not that his current mood disorder is related to service.  The examiner reviewed the claims folder, and acknowledged the Veteran's description of symptoms he experienced in service.  However, the examiner also noted that the Veteran had significant problems with substance abuse at the time, and that there was no clear evidence of the onset of a mood disorder in service.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App.  30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether an acquired psychiatric disorder manifested in service, the Board finds that the October 2010 VA examination report is the most probative evidence of record as it was far more definitive, based upon a complete review of the Veteran's entire claims file, and consideration of the Veteran's reported history.  As noted, the examiner considered the Veteran's description of his in-service symptoms, but also found that his history was complicated by the presence of significant substance abuse problems at the time and the fact that he did not seek psychiatric treatment until approximately a decade following service.  For these reason, and given the lack of any other clear indication of a mood disorder in the contemporaneous service treatment records, the examiner found that it was less likely than not that his current disorder was related to service.  On the other hand, the private clinician only provided a very speculative, tentative statement that there was a "possibility" that the Veteran may have had an underlying disorder during service without any providing any discussion about the nature or circumstances of his service beyond noting that he had chemical dependency issues at the time.  Accordingly, the Board concludes that the VA opinion is found to carry significantly more weight.  

In making all determinations, the Board has considered the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

As to the Veteran's contentions that he manifested symptoms of his current psychiatric disorder in service and that they have continued since that time and/or that a relationship exists between his currently diagnosed disorder and service, the Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  In addition, the Board notes that there is at least some corroboration for his reports in that symptoms such as insomnia and trouble sleeping were noted at the time.  However, it must also be noted that the Veteran is recalling events decades in the past and that such events occurred at a time when the Veteran was experiencing significant substance abuse issues.  Furthermore, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a disorder during service or a medical opinion regarding the etiology of his psychiatric disorder.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to diagnosis a psychiatric disorder or ascertain the etiology of any current disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  For all of these reasons, the Board gives more credence and weight to the October 2010 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and review of the Veteran's history by a licensed psychologist. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


